UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4189


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARQUES ODELL LONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00145-WO-1)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Kathleen   Gleason,    Assistant   Federal    Public   Defenders,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Michael A. DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             A   federal   jury        convicted    Marques     Odell     Long    of

possession with intent to distribute marijuana, in violation of

21 U.S.C. § 841 (2012); possession of a firearm in furtherance

of    a   drug   trafficking   offense,       in    violation    of     18    U.S.C.

§ 924(c) (2012); and possession of a firearm and ammunition by a

felon, in violation of 18 U.S.C. § 922(g) (2012).                   The district

court sentenced Long to a total of 324 months in prison.                         Long

timely appeals, and we affirm.

             On appeal, Long alleges that the district court erred

by excluding portions of his testimony as inadmissible hearsay.

We review the admissibility of evidence for abuse of discretion,

and “will only overturn an evidentiary ruling that is arbitrary

and irrational.”       United States v. Cole, 631 F.3d 146, 153 (4th

Cir. 2011) (internal quotation marks omitted).                      Hearsay is a

statement that the declarant does not make while testifying at

the current trial and which is offered “to prove the truth of

the matter asserted in the statement.”                Fed. R. Evid. 801(c).

Hearsay is generally inadmissible.            Fed. R. Evid. 802.

      Long contends that the disputed testimony was not offered

for the truth of the matter asserted; rather, he asserts that

the   statements    provided      an    explanation    for    his     flight     from

police.     Our review of the record leads us to conclude that the

district     court’s   exclusion         of   the   statements      was      neither

                                          2
arbitrary nor irrational.                Moreover, any error was harmless in

light    of    the     evidence     against     Long    and    the   fact    that   his

admitted testimony conveyed the information he sought to present

to   the      jury    through      the   excluded      statements—that       Long   was

unaware of the gun until a phone conversation with his cousin,

and he fled because he was afraid.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions         are   adequately     presented     in   the    materials

before     this      court   and   argument     would    not   aid   the    decisional

process.



                                                                              AFFIRMED




                                            3